Title: Thomas Barclay to John Adams, 5 Apr. 1786
From: Barclay, Thomas
To: Adams, John


          
            
              Dear Sir
            
            

              Madrid

              5 April 1786
            
          

          I Beg leave to Refer you to the Copy of what I wrote M. Jefferson
            today, to which I have nothing to Add relative to M. Lamb or Myself. The Accession of
            this Court to the Treaty with France Holland and Sweden seems highly probable, if a
            Judgement may be made from several Circumstances taken and Compared together, and the
            Consequences that are Drawn Here, are, that a Counter Treaty will be Formed by England,
            with some of the Northern powers
           I will write you before I leave Madrid, and when I get to Cadiz,
            In the mean time I remain, Most respectfully Dear Sir Your Most Obed serv.

          
            
              Thos Barclay
            
          
        